DETAILED ACTION
This office action is in response to applicant’s filing dated April 20, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Status of Claims
Claim(s) 9, 11, 12, 16-18, 27, 37, 38, 40, 41, and 49 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 20, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 27; and cancelation of claim(s) 1-8, 10, 13-15, 19-26, 28-36, 39, and 42-48. 
Applicants elected without traverse Group II, a method of treating multiple myeloma in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a pharmaceutical combination comprising a histone deacetylase 6 (HDAC6) specific inhibitor or a pharmaceutically acceptable salt thereof and an immunomodulatory drug (IMiD) or a pharmaceutically acceptable salt thereof wherein the HDAC6 inhibitor is a compound of formula (I) as the elected invention and  

    PNG
    media_image1.png
    144
    374
    media_image1.png
    Greyscale

as the elected HDAC6 specific inhibitor species, hereinafter referred to as Compound B; 

    PNG
    media_image2.png
    130
    210
    media_image2.png
    Greyscale

as the elected IMiD species, hereinafter referred to as Pomalidomide; and dexamethasone as the elected additional agent species in the reply filed on January 8, 2021.  The requirement is still deemed proper.  Claim(s) 9, 11, 12, and 16-18 remain withdrawn.
Claims 27, 37, 38, 40, 41, and 49 are presently under examination as they relate to the elected species:
Compound B

    PNG
    media_image1.png
    144
    374
    media_image1.png
    Greyscale

Pomalidomide

    PNG
    media_image2.png
    130
    210
    media_image2.png
    Greyscale

and dexamethasone.

Priority
The present application is a continuation application of US Application No. 14/508,072, which claims benefit of US Provisional Application No 61/889,640 filed on October 11, 2013 and US Provisional Application No 61/911,089 filed on December 3, 2013.  The effective filing date of the instant application is October 11, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Modified Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27, 38, 40, 41, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021) in view of Van Duzer et al (WO 2011/091213 A2, cited in the IDS filed January 8, 2021).
Regarding claim 27, Raje teaches a method of treating osteolytic bone lesions associated with multiple myeloma (MM) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of Compound C (page 62, lines 11-13).  Raje teaches Compound C used in the methods provided is 2-((2-chlorophenyl)(phenyl)amino)-N-(7-(hydroxyamino)-7-oxoheptyl)pyrimidine-5-carboxamide (Compound C) (page 58, line 15), which is equivalent to the elected compound herein referred to as Compound B:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Raje further teaches a method of treating a bone disorder associated with abnormally high bone catabolism in a subject, the method comprising administering to the subject a therapeutically effective amount of a reverse amide compound of formula I (claim 2), wherein the bone disorder is a primary tumor cell involvement in multiple myeloma (MM) and the method further comprises administering Pomalidomide (claim 13).  
The Examiner acknowledges that Raje teaches “patients suffering from osteolytic bone lesions associated with multiple myeloma.” However as set forth previously on the record, “treating multiple myeloma” will inevitably flow from the teachings of Raje, since the same composition (Compound B and Pomalidomide) is being administered to the same subjects (patients suffering from osteolytic bone lesions associated with multiple myeloma, which are a subset of patients suffering from MM). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
Raje does not teach wherein the combination further comprises an anti-inflammatory agent, dexamethasone.  
However, Van Duzer teaches a method of treating a subject suffering from multiple myeloma comprising administering to a subject in need thereof a therapeutically effective amount of a compound of formula (I) (claim 52).  Van Duzer teaches a compound of formula (I) includes: 2-((2-chlorophenyl)(phenyl)amino )-N-(7-(hydroxyamino )-7-oxoheptyl)pyrimidine-5-carboxamide (Table 1, page 34, left, second compound).  Van Duzer further teaches the compounds can be administered together with steroidal anti-inflammatory agents, including dexamethasone (page 67, lines 26-29).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the references so as to produce a combination comprising Compound B and pomalidomide as taught by Raje to further comprise a steroidal anti-inflammatory agent, dexamethasone as taught by Van Duzer.  One would have been motivated to do so because of each pomalidomide and dexamethasone have been individually taught in the prior art to be suitable in combination with an HDAC6 inhibitor, including Compound B for treating multiple myeloma.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the Compound B and pomalidomide with dexamethasone, one would have achieved a composition for treating multiple myeloma.



With regard to claims 38, 40, and 41, Raje teaches the additional agents can be administered in separate or the same dose form (page 66, lines 23-25).  With regard to claim 40, separate dosage forms reads on administering the HDAC inhibitor and the immunomodulatory drug at different times.  With regard to claim 41, Raje teaches the additional agents can be administered substantially concurrently (page 66, lines 23-25).  

Regarding claim 49, Raje teaches pharmaceutical compositions are typically formulated to be compatible with their intended route of administration; including oral (page 62, line 29-page 63, line 1); oral compositions generally include an inert diluent or an edible carrier; for the purpose of oral therapeutic administration, the active compound can be incorporated with excipients and used in the form of tablets, troches, or capsules, or mouthwash (page 64, lines 14-17).
  Taken together, all this would result in the practice of the method of claims 27, 38, 40, 41, and 49 with a reasonable expectation of success.


New Objections and/or Rejections
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021) in view of Van Duzer et al (WO 2011/091213 A2, cited in the IDS filed January 8, 2021) as applied to claims 27, 38, 40, 41, and 49 above, and further in view of Zeldis (US 2008/0317708 A2, cited in the IDS filed January 8, 2021).
Raje and Van Duzer suggest all the limitations of claim 37 (see above 103 rejection), except wherein the subject was previously refractory to an immunomodulatory drug.
However, Zeldis teaches a method of treating multiple myeloma comprising administering to patient having multiple myeloma 4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,3-dione of formula: 
 	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

which is equivalent to the instantly elected immunomodulatory drug, pomalidomide (claim 22), which further comprises administering a therapeutically effective amount of a second agent (claim 29).  Moreover, Zeldis teaches pomalidomide is a representative compound of a class of immunomodulatory compounds (col 6, line 17-col 7, line 5).  
Zeldis teaches a method of treating multiple myeloma comprising administering pomalidomide (claim 22), wherein the multiple myeloma is relapsed, refractory, or resistant to conventional therapy (claim 34).  At the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize the combination of Compound B and pomalidomide to treat multiple myeloma as suggested by Raje to a subject wherein multiple myeloma is refractory/relapsed to an immunomodulatory drug based on the teachings of Zeldis that pomalidomide is useful for the treatment of multiple myeloma which is relapsed, refractory, or resistant to conventional therapy, resulting in the practice of the method of claim 37 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Since new/modified rejections were issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Rejection under 35 USC §103 over Raje in view of Zeldis
Applicant argues:
Raje discloses reverse amide compounds for the treatment of bone disease. Possible reverse amide compounds are disclosed in Table 2 of Raje from which the skilled artisan would have to choose to arrive at the compound specified in instant claim 27. Additionally, Raje discloses pomalidomide in a long list of potential combination therapies. However, Raje provides no motivation to one of skill in the art to arrive at the combinations specified in instant claim 27. Therefore, Raje does not teach, motivate, or suggest the combination of Compound B and pomalidomide for the treatment of multiple myeloma as specified in instant claim 27.

Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.  
Raje explicitly claims a method of treating a bone disorder wherein the bone disorder is associated with primary tumor involvement in MM comprising administering a compound of formula (I) further comprising administering pomalidomide (claims 2 and 13) and explicitly exemplifies Compound C (or Compound B of the instant claims) as one of 3 specific embodiments of compounds of formula (I).  Thus, one of ordinary skill in the art can easily envisage the claimed method from the disclosure of Raje.  As set forth above, the teachings of Raje anticipate the method of the instant claims.
A patient suffering from osteolytic bone lesions associated with multiple myeloma is inherently a patient suffering from multiple myeloma.  A patient cannot suffer from osteolytic bone lesions associated with multiple myeloma without also having multiple myeloma.  As set forth above, patients suffering from osteolytic bone lesions associated with multiple myeloma are a subset of patients suffering from multiple myeloma.  As set forth above, “treating multiple myeloma” will inevitably flow from the teachings of Raje, since the same composition (Compound B and Pomalidomide) is being administered to the same subjects (subset of patients with multiple myeloma suffering from osteolytic bone lesions associated with multiple myeloma). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  Moreover, Van Duzer explicitly teaches 2-((2-chlorophenyl)(phenyl)amino )-N-(7-(hydroxyamino )-7-oxoheptyl)pyrimidine-5-carboxamide and dexamethasone are useful in a method of treating multiple myeloma.  Thus, the skilled artisan would have been further motivated to combine the teachings of the cited art so as to produce a combination comprising Compound B, pomalidomide, and dexamethasone for use in a method of treating multiple myeloma.  One would have been motivated to do so because of each pomalidomide and dexamethasone have been individually taught in the prior art to be suitable in combination with an HDAC6 inhibitor, including Compound B for treating multiple myeloma.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the Compound B and pomalidomide with dexamethasone, one would have achieved a composition for treating multiple myeloma.  


Applicant argues:
Example 14 describes an observed synergistic decrease in viability of two different multiple myeloma (MM) cell lines (H929 and MM.1s) upon treatment with the combination of Compound B and pomalidomide and the combination of Compound B and lenalidomide. Example 14 further describes that "the addition of Compound B to either IMiD resulted in synergistic increases in the percentage of MM cells undergoing apoptosis". Thus, Example 14 shows the unexpected synergistic results of the claimed method.  This synergy is not predicted by the cited references. Thus, Applicant takes the position that the unexpected synergistic technical effect demonstrated by the combination of compound B and pomalidomide is more than sufficient to overcome this obviousness rejection. 
 
Examiner’s response:
The above argument has been carefully considered and has not been found persuasive.  
As set forth above, the teachings of Raje anticipates a method of treating multiple myeloma comprising administering Compound B and pomalidomide as instantly claimed.  
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  
In the instant case, claim 27 is directed to a method of treating multiple myeloma comprising administering Compound B, pomalidomide, and dexamethasone.  In a review of Example 14, the specification discloses MM.1s myeloma cells were exposed to increasing doses of Compound B in combination with lenalidomide or pomalidomide.  It does not appear that Compound B and the immunomodulatory compound are administered in combination with dexamethasone.  Thus, the data are not commensurate in scope with the instantly claimed dosing regimen.

Conclusion
Claims 27, 38, 40, 41, and 49 are rejected.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628